      Case 4:21-cv-00124-MW-MAF Document 1 Filed 03/10/21 Page 1 of 8




                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                          TALLAHASSEE DIVISION

                                     CASE NO.

MICHAEL MARTIN, individually and on behalf
of all others similarly situated,

      Plaintiffs,

vs.

TOTAL AIR CARE, INC. and
MIKE NIQUETTE, individually,

      Defendants.
                                                /

COLLECTIVE ACTION COMPLAINT AND DEMAND FOR JURY TRIAL

      Plaintiff, Michael Martin, (“Martin”), individually and on behalf of all others

similarly situated, by and through undersigned counsel, sues Defendant, Total Air

Care, Inc., a Florida corporation (“Total@) and Mike Niquette, individually,

(collectively, “Defendants”), and for his causes of action, declares and avers as

follows:

      1.     Martin brings this action on his own behalf, as well as on behalf of all

other current and former technicians of Total who are or were similarly situated to

him, on a collective basis, to recover from Total unpaid overtime compensation,

liquidated damages, costs, and reasonable attorneys' fees, as well as for declaratory

and injunctive relief, under the provisions of the FLSA, 29 U.S.C. § 201, et seq., and

specifically under 29 U.S.C. § 216(b).
       Case 4:21-cv-00124-MW-MAF Document 1 Filed 03/10/21 Page 2 of 8




       2.    Martin is a US Citizen, a resident of Florida, and otherwise within the

jurisdiction of this Court.

       3.    Total is a foreign limited liability company, doing business in Florida,

and otherwise within the jurisdiction of this Court.

       4.      Niquette is a US Citizen, a resident of Florida, and otherwise within

the jurisdiction of this Court.

       5.    Subject matter jurisdiction is conferred on this Court by 28 U.S.C. '

1331 and 29 U.S.C. ' 216(b).

       6.    Venue is proper in this Court because Defendants transact business in

this District, Defendants maintain a principal place of business in this District,

Defendants employed Martin in this District, and the claims arose within this

District.

       7.    Total is an air conditioning repair company. Niquette is the owner and

president of Total.

       8.    Total is an employer as defined by 29 U.S.C. § 203(d) and (s)(1) in that

it has employees engaged in commerce or in the production of goods for commerce

or that has employees handling, selling, or otherwise working on goods or materials

that have been moved in or produced for commerce by any person.

       9.    At all times material hereto, Total has had two (2) or more employees

who have regularly sold, handled, or otherwise worked on goods or materials that

have been moved in or produced for commerce which subjects the employees to the

                                     Page 2 of 8
      Case 4:21-cv-00124-MW-MAF Document 1 Filed 03/10/21 Page 3 of 8




provisions of the FLSA.

      10.    At all times material hereto, Total was, and continues to be, engaged in

interstate commerce as defined by the FLSA.

      11.    Upon information and belief, Total has had gross revenue which

exceeds $500,000 for each of the past three (3) years.

      12.    Niquette is a corporate officer, owner, or manager of Total, and

exercised operational control over the activities of Total.

      13.    Niquette acted directly in the interest of Total by controlling the manner

in which Martin received and performed work, and the pay Martin was to receive

for same.

      14.    Both Total and Niquette were employers of Martin as that term is

defined under 29 U.S.C. § 203(d).

      15.    Martin is a former service technician of Total, working for Total in the

Northern District of Florida during one or more workweeks within the last three (3)

years. Thus, at all relevant times in this complaint, Martin was an employee as

defined by 29 U.S.C. § 203(e).

      16.    At all times material hereto, during his employment with Total, Martin

was engaged in interstate commerce.

      17.    At all times material to this Complaint, Total failed to comply with 29

U.S.C. ' 201-19 in that Martin, while working for Total as a technician, performed

hours of service for Total in excess of forty (40) during one or more workweeks, for

                                     Page 3 of 8
      Case 4:21-cv-00124-MW-MAF Document 1 Filed 03/10/21 Page 4 of 8




which Total failed to properly pay overtime premiums.

      18.    At all times pertinent to this Complaint, Total failed to comply with 29

U.S.C. ' 211(c) in that it failed to keep adequate and accurate time records with

respect to hours worked exceeding forty (40) in any given week, resulting in Total’s

failure to properly pay overtime premiums. In addition, Total failed to comply with

29 U.S.C. § 211(c) in that it failed to keep adequate and accurate records with respect

to the pay rate for which Martin was paid for his hours worked.

      19.    In the course of his employment with Total, Martin worked hours in

excess of forty (40), with Defendants’ knowledge (actual or constructive) but was

not properly paid overtime premiums for those hours.

      20.    In the course of their employment with Total, Martin, and other current

and former technicians similarly situated to him, worked hours in excess of forty

(40), with Total’s knowledge (actual or constructive) but were not properly paid

overtime premiums for those hours

      21.    The pay practices of Total, as described in the above paragraphs,

violated the FLSA by failing to properly pay overtime premiums to Martin, and other

current and former technicians similarly situated to him.

      22.    The pay practices of Total, as described in the above paragraphs,

violated the FLSA because Defendants failed to properly keep accurate records of

any time worked by Martin, and other current and former technicians similarly

situated to him.

                                     Page 4 of 8
      Case 4:21-cv-00124-MW-MAF Document 1 Filed 03/10/21 Page 5 of 8




      23.    Because of Defendants’ failure to keep accurate time records, any

FLSA violations are or were willful, as that term is defined by the FLSA.

      24.    During the three (3) years preceding the filing of this lawsuit, Total

suffered or permitted to be suffered, with knowledge, hours of service by these

service technicians, including in excess of forty (40), during one or more

workweeks, for which Total failed to properly pay overtime premiums.

      25.    Each improperly paid technician who performed or continues to

perform services for Total, during one or more workweeks within the three (3) year

period preceding the filing of this lawsuit, is entitled to notification of the pendency

of this action and of his/her right to consent to becoming a party to this action.

      26.    Martin will seek this Court’s permission to provide notice to all current

and former delivery drivers similarly situated to Martin who work or worked for

Total during any payroll period within three (3) years from the date of filing of this

lawsuit, in all states in which Total does business.

      27.    Martin has retained the undersigned firm to prosecute this action on his

behalf and has agreed to pay undersigned firm a reasonable fee for its services.

        COUNT I - RECOVERY OF UNPAID OVERTIME (TOTAL)

      28.    Martin reavers and realleges all allegations contained in paragraphs 1-

27 above as if fully set forth herein.

      29.    Martin is entitled to be paid an overtime premium for each hour worked

in excess of forty (40) per workweek and to have such overtime calculated in

                                         Page 5 of 8
         Case 4:21-cv-00124-MW-MAF Document 1 Filed 03/10/21 Page 6 of 8




accordance with Federal Regulations, to include commission/bonus payments

earned in the appropriate workweek in the calculation of the regular rate for the

purposes of determining overtime entitlement. All other similarly situated

technicians are similarly owed overtime premiums, calculated properly, for those

overtime hours they worked and for which they were not properly paid.

         30.   By reason of the willful and unlawful acts of Total, Martin and those

similarly situated to him) have suffered damages.

         31.   As a result of the Total’s violation of the Act, Martin is entitled to

liquidated damages in an amount equal to that which he is owed as unpaid overtime.

         WHEREFORE, Martin, and those similarly situated to him, who have or will

opt-in to this action, demand judgment against Total for the overtime wages due

them for the hours they worked for which they have not been properly compensated,

liquidated damages, reasonable attorneys' fees and costs of suit, and for all other

relief the Court deems just and proper.

     COUNT II - RECOVERY OF UNPAID OVERTIME (NIQUETTE)

         32.   Martin reavers and realleges all allegations contained in paragraphs 1-

27 above as if fully set forth herein.

         33.   At all material times, Niquette was and is now a corporate officer of

Total.

         34.   Niquette was an employer of Martin within the meaning of 29 U.S.C. §

203(d), in that Niquette acted directly in the interests of Total in relation to its

                                         Page 6 of 8
      Case 4:21-cv-00124-MW-MAF Document 1 Filed 03/10/21 Page 7 of 8




employees, including Martin.

      35.    Specifically, Niquette supervised Martin, determined company payroll

decisions, and maintained the right to hire and fire Martin during all pertinent times.

      36.    Niquette had operational control of the business and is thus jointly

liable for Martin’s damages.

      37.    Niquette willfully and intentionally refused to properly pay Martin

overtime wages as required by the law of the United States as set forth above and

remains owing Martin these wages since the commencement of Martin’s

employment with Total.

      38.    Niquette willfully and intentionally violated the record keeping

provisions of the FLSA by failing to properly record the hours worked by Martin

and by failing to record Martin’s rate of pay for hours worked.

      WHEREFORE, Martin, and those similarly situated to him, who have or will

opt-in to this action, demand judgment against Niquette for the overtime wages due

him for the hours they worked for which they have not been properly compensated,

liquidated damages, reasonable attorneys' fees and costs of suit, and for all other

relief the Court deems just and proper.




                                     Page 7 of 8
   Case 4:21-cv-00124-MW-MAF Document 1 Filed 03/10/21 Page 8 of 8




PLAINTIFFS DEMAND TRIAL BY JURY ON ALL ISSUES SO TRIABLE

                                 Respectfully submitted,


                         By:     Alex B.C. Ershock
                                 Alex B.C. Ershock
                                 Florida Bar No. 100220

                                 PADULA BENNARDO LEVINE LLP
                                 3837 NW Boca Raton Blvd., Suite 200
                                 Boca Raton, FL 33431
                                 E-Mail: abe@pbl-law.com
                                 Telephone: (561) 544-8900
                                 Facsimile: (561) 544-8999
                                 Attorneys for Michael Martin and all others
                                 similarly situated




                               Page 8 of 8
